Summary Prospectus Supplement November 16, 2016 Putnam Global Health Care Fund Summary Prospectus dated December 30, 2015 The section Your fund's management is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Samuel Cox, Analyst, portfolio manager of the fund since 2016 Michael Maguire, Analyst, portfolio manager of the fund since 2016 Sub-advisor Putnam Investments Limited Portfolio Manager Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 Mr. Maguire joined the fund in November 2016 and is an Analyst. 304123 – 11/16
